DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the springs and filter basket mounted within a hopper which includes a siphon, as recited in claim 11; the sensor, cold-water chamber, thermal switch, and heating element, recited in claim 14 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11, 12 and 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
There is no support in the specification for having a filter basket supported on springs in a brew basket having a hydraulic siphon, as recited in claims 11 and 12.
There is no support in the specification for a sensor coupled to a cold- water chamber, or a thermal switch coupled to a heating element, as recited in claim 14.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
There is no antecedent basis for the “solenoid actuator” recited at line 2.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Snowball et al.
There is disclosed in Snowball an apparatus for brewing a beverage, comprising: a brew hopper 6 having a cylindrical wall, a substantially closed brew hopper bottom and an open brew hopper top configured to receive a filter 14; a drain aperture 28 located at a point centered equidistant from the edge of the closed brew hopper bottom; and a hydraulic siphon tube assembly 18 coupled to the brew hopper, the siphon including a cylindrical tubing 20 with a first pen end (inlet) inside the brew hopper and a second open end (outlet) outside the brew hopper.
Claim(s) 15, 16 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tacklind et al.
There is disclosed in Tacklind a beverage brewing system, comprising: a brew hopper 12 configured to receive a filter (para. 0017) and having a cylindrical wall, a substantially closed brew hopper bottom and an open brew hopper top and a drain aperture located at a point centered equidistant from the edge of the closed brew hopper bottom; an agitation mechanism operable to agitate the brew hopper contents, the agitation mechanism including an electric motor 42 coupled to a shaft that is coupled to a paddle 41; and a delay timer 16 coupled to a solenoid 17 to delay opening of a valve 15.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4, 5 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Snowball et al. in view of Anthony et al.
Anthony discloses, in a beverage brewing system, a solenoid actuator 36 and drain aperture door 34 mechanically coupled to a brew hopper; and a controller 70 for monitoring and controlling the parameters of a water supply chamber and heating element.
In regards to claims 4 and 5, it would have been obvious to one skilled in the art to provide the brewing system of Snowball with the actuator and aperture door arrangement disclosed in Anthony, in order to further control the infusion time of a beverage within the brew hopper.
In regards to claim 14, it would have been obvious to one skilled in the art to provide the brewing system of Snowball with the water chamber, heating element and controller disclosed in Anthony, in order to complete the brewing system for use in the preparation of a beverage.
Claim(s) 6, 7, 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Snowball et al. in view of Tacklind et al.
Tacklind discloses, in a beverage brewing system, an agitation system coupled to a brew hopper, the agitation system including an agitation motor 42 rotatably connected to a shaft and paddle 41.
	It would have been obvious to one skilled in the art to provide the brewing system of Snowball with the agitation system taught in Tacklind, in order to improve the infusion of brewing materials with a brewing liquid.
Claim(s) 6-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Snowball et al. in view of Fong.
	Fong discloses, in a beverage brewing system, an agitation system coupled to a brew hopper, the agitation system including an agitation motor 21 rotatably connected to a shaft 22 and paddle 13, 14, wherein the motor is coupled to the brew hopper using horizontal support beam 20A.
	It would have been obvious to one skilled in the art to provide the brewing system of Snowball with the agitation system taught in Fong, in order to improve the infusion of brewing materials with the brewing liquid.
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tacklind et al. in view of Sjaastad et al.
	Sjaastad  (fig. 5B) discloses, in a beverage brewing system, the use of spring (elastic) mounts 28 to support a brew hopper, and an electrical vibratory motor arrangement 10, 12 operable to agitate the brew hopper and its contents.
	It would have been obvious to one skilled in the art to substitute the agitation system of Tacklind with the agitation system taught in Sjaastad et al. in order to provide an alternative means of agitate the contents of the brew hopper. The system of Sjaastad eliminating the need for a separate support system for the brew hopper and agitation motor.
Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tacklind et al. in view of Snowball et al.
	Snowball, as discussed in a rejection above, discloses the use of a hydraulic siphoning component affixed to a brew hopper.
	It would have been obvious to one skilled in the art to provide the brew hopper of Tacklind with the hydraulic siphoning element taught in Snowball, in order to siphon hot water from the brew hopper when water within the brew hopper reaches a certain level.
Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tacklind et al. in view of Anthony et al.
	Anthony, as discussed in a rejection above, discloses the use of a solenoid actuator and drain aperture door.
It would have been obvious to one skilled in the art to provide the brewing system of Tacklind with the actuator and aperture door arrangement disclosed in Anthony, in order to further control the infusion time of a beverage within the brew hopper.
Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 11 and 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art references to Lassota and Hauslein are cited for their disclosure of the state of the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINALD L. ALEXANDER whose telephone number is (571)272-1395. The examiner can normally be reached M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 571-272-4480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REGINALD ALEXANDER/
Examiner
Art Unit 3761